Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders Net Profits Ten Inc. (A Development Stage Company) Las Vegas, Nevada We consent to the inclusion in the Registration Statement on Form S-1/A of Net Profits Ten Inc. filed on August 13, 2010, of our report dated June 15, 2010, relating to the audit of the balance sheets of Net Profits Ten Inc. as of December 31, 2009 and 2008 and the related statements of expenses, stockholders’ equity and cash flows for the year ended December 31, 2009 and the period from March 24, 2008 (inception) through December 31, 2008, and for the period from March 24, 2008 (inception) through December 31, 2009.We also consent to the reference to our firm under the heading "Experts" appearing therein. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas August 13, 2010
